        Case 5:19-cv-00207-BSM Document 44 Filed 09/07/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

CHANCE ROWE                                                                PLAINTIFF
ADC #169022

v.                         CASE NO. 5:19-CV-00207-BSM

STEVEN STRINGFELLOW,                                                     DEFENDANT
Doctor, Delta Regional Unit
                                       ORDER

      Having reviewed the entire record de novo, Magistrate Judge J. Thomas Ray’s

recommended disposition [Doc. No. 43] is adopted. Steven Stringfellow’s motion for

summary judgment [Doc. No. 37] is granted, and this case is dismissed with prejudice.

      IT IS SO ORDERED this 7th day of September, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
